Citation Nr: 1513250	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-21 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to May 1992 and from November 2010 to October 2012 with additional service in the Army National Guard of Ohio indicated by the record.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

These matters were previously remanded by the Board, in November 2012, and now return for appellate review.  As discussed below, the Board finds that there has not been substantial compliance with November 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran did not report for an April 2010 hearing before a Decision Review Officer or an April 2012 hearing before a Veterans Law Judge.  He has not requested that the hearings be rescheduled or provided good cause for his failure to report for the scheduled hearings.  Accordingly, his hearing requests are deemed withdrawn and the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that additional service treatment records, from Madigan Army Medical Center, subsequent to the most recent re-adjudication in a February 2013 supplemental statement of the case (SSOC) have been associated with the record.  The Veteran did not waive review of the additional evidence by the AOJ and the Veteran's representative, in a May 2013 brief, specifically requested that such be reviewed by the AOJ.  See 38 C.F.R. § 20.1304 (2014).  The case must therefore be remanded to allow for the AOJ to consider the additional evidence in the first instance.

Additionally, the Board notes service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), or for injury, but not disease, incurred in or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6 (2014).  The record reflects the Veteran had service in the Army National Guard of Ohio, which may include periods of ACDUTRA and INACDUTRA, and thus, any periods of ACDUTRA and INACDUTRA should be identified and verified.  As noted above, the record reflects the Veteran had a second period of active duty from November 2010 to October 2012; however, the only service treatment records for this period do not appear complete as pre-deployment and post deployment examinations for service in Iraq from December 2010 to October 2011, are not of record.  Moreover, as the Veteran filed his claims for bilateral knee disabilities and a back disability prior to his second period of active service, the claims should also be addressed on a preexisting basis.  Therefore, the Board finds that a remand is warranted to address the claims on a preexisting basis and to obtain any outstanding service treatment records, dated from November 2010 to October 2012.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

As noted in the introduction, the Board remanded these matters in November 2012 for additional development and consideration.  In part, the Board remanded the Veteran's claims, in order to afford the Veteran another VA examination.  The resulting January 2013 VA examiner opinioned that it was less likely than not that the Veteran's back condition started during active military service because there were no records confirming the Veteran was on active duty in the Army between 1979 and 1991.  However, such is not accurate, because while the Veteran's service treatment records are not available for this period, the record clearly reflects active duty during this period.  With respect to the Veteran's bilateral knee disability claim the VA examiner opined it is less likely than not that the Veteran's right and left knee conditions started in active military service because there are no service records of right or left knee injuries when he was deployed to Iraq from 2010 to 2011.  The January 2013 VA examiner further stated that the Veteran indicated he has been treated for knee conditions both at Cleveland VA and at the Madigan Army facility in the state of Washington, but there were no records from either facility that indicated the Veteran had injuries of his knees during military service.  However, records from the Louis Stokes Cleveland VA Medical Center (VAMC) are of record and, as noted above, records from the Madigan Army Medical Center have now been associated with the record.  For these reasons, the Board finds that January 2013 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, the Board finds additional VA examinations are warranted to address the issues herein on appeal.

Finally, as noted above the January 2013 VA examiner referenced records from the Louis Stokes Cleveland VAMC and thus, the Board concludes updated VA treatment records should be obtained and associated with the record.  VA treatment records most recently dated in September 2010 are associated with the record.  Thus, on remand, VA treatment records, from the Louis Stokes Cleveland VAMC, to include all associated outpatient clinics, since September 2010, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate records custodian to verify the specific beginning and ending dates for each period of the Veteran's active duty, ACDUTRA and INACDUTRA military service, and obtain any additional outstanding service treatment records, including for the period from November 2010 to October 2012.

2.  Obtain the Veteran's updated VA treatment records, from the Louis Stokes Cleveland VAMC, to include all associated outpatient clinics, since September 2010, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination in order to ascertain the nature and severity of any bilateral knee disabilities and/or back disability demonstrated proximate to, or during the pendency of the claims.  The entire claims file should be made available for review, to include a complete copy of this remand. 

Upon examination of the Veteran and review of the record, the examiner must provide opinions as to:

* Whether it is at least as likely as not (50 percent probability or more) that a back disability, demonstrated proximate to, or during the pendency of the claim, is etiologically related to Veteran's military service, to include active duty service, and documented periods of ACDUTRA and INACDUTRA. 

* Whether it is at least as likely as not (50 percent probability or more) that a left and/or right knee disability, demonstrated proximate to, or during the pendency of the claim, is etiologically related to Veteran's military service, to include active duty service, and documented periods of ACDUTRA and INACDUTRA. 

If, and only if, the examiner offers opinions that any back and/ or knee disabilities, demonstrated proximate to, or during the pendency of the claim are not at least as likely as not etiologically related to service, then the examiner should also provide an opinion as to:

* Whether it is clear and unmistakable (obvious and manifest) that any identified back disability, and/or knee disability, preexisted any period of active duty service and was NOT aggravated by such service.  

* Whether it is clear and unmistakable (obvious and manifest) that any identified back disability, and/or knee disability, preexisted any period of ACDUTRA or INACDUTRA.  

* If it is found that any pre-existing back disability and/or knee disability worsened in any period of service, the examiner is requested to provide an opinion as to whether the increase was clearly and unmistakably due to the natural progression of the disease. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




